Citation Nr: 0944376	
Decision Date: 11/20/09    Archive Date: 11/25/09

DOCKET NO.  09-03 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1971 to August 
1973.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a February 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas, which granted the Veteran's service connection claim 
for PTSD and assigned a 30 percent disability rating.

In written correspondence in July 2009, the Veteran's 
representative directly submitted to the Board additional 
evidence in the form of an additional VA medical treatment 
record, along with a statement by the Veteran.  The agency of 
original jurisdiction (AOJ) has not considered this 
statement; however, the Veteran's representative has signed a 
waiver of initial AOJ consideration of this evidence.  See 
38 C.F.R. § 20.1304(c) (2009).  Thus, there is no requirement 
for a remand to the AOJ for initial consideration of the new 
evidence.

In June 2009, the Veteran testified before the undersigned 
Veterans Law Judge at the RO (Travel Board hearing); a copy 
of the transcript has been associated with the record.

The issues of TDIU and an increased rating on an 
extraschedular bases are addressed in the REMAND portion of 
the decision below and is REMANDED to the AOJ via the Appeals 
Management Center (AMC), in Washington, DC.



FINDING OF FACT

The Veteran's PTSD is characterized by occupational and 
social impairment, with deficiencies in most areas, such as 
work, and family relations, due to such symptoms as:  
suicidal ideation; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
difficulty adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the 
criteria for an initial rating of 70 percent, but no greater, 
for PTSD have been met.  38 U.S.C.A. § 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
4.3, 4.7, 4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of the 
VCAA letter from the AOJ to the Veteran dated in March 2007. 
 That letter effectively satisfied the notification 
requirements of the VCAA consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing him 
about the information and evidence not of record that was 
necessary to substantiate his initial service connection and 
subsequent downstream rating issues; (2) informing him about 
the information and evidence the VA would seek to provide; 
and (3) informing him about the information and evidence that 
he was expected to provide.  See also Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).   

In regards to notification of the assigning of a disability 
rating and effective date for the claim, in Dingess v. 
Nicholson, 19 Vet. App. 473, 490-491 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
38 U.S.C. § 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  Instead, any further notice and assistance 
requirements with respect to the initial rating or effective 
date assigned following the grant of service connection are 
covered by 38 U.S.C. §§ 5104(a), 7105(d)(1), and 5103A as 
part of the appeals process once a timely Notice of 
Disagreement (NOD) has been filed.  See also Hartman v. 
Nicholson, 483 F.3d 1311, 1314-1315 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112, 116-117 (2007).  This holding 
was further clarified by the decision issued by the Court in 
Goodwin v. Peake, 22 Vet. App. 128, 137 (2008), in which the 
Court held, as to the notice requirements for downstream 
earlier effective date claims following the grant of service 
connection, "where a claim has been substantiated after the 
enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to the downstream elements."  The Veteran has never 
alleged how any notice error prevented him from meaningfully 
participating in the adjudication of his claim.  As such, the 
Veteran has not established prejudicial error in the content 
of his VCAA notice.  See also Shinseki v. Sanders / Simmons, 
129 S. Ct. 1696 (2009) (reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination).

Furthermore, after the Veteran filed the March 2008 NOD as to 
a higher initial rating for his service-connected PTSD, the 
additional notice requirements described within 38 U.S.C. 
§ 5104 and § 7105 were met by the November 2008 statement of 
the case (SOC).  Specifically, this document provided the 
Veteran with a summary of the pertinent evidence as to his 
PTSD claim, a citation to the pertinent laws and regulations 
governing a higher rating for his PTSD, and a summary of the 
reasons and bases for the AOJ's decision to deny a higher 
rating for PTSD.  The Veteran has not shown any prejudice as 
to notice provided for the downstream higher initial rating 
elements of his claim, nor has he attempted to do so; 
therefore, there is no prejudicial error in the content of 
his VCAA notice. 

With regards to the timing of his VCAA notice, the Board 
observes that the AOJ issued all required VCAA notice prior 
to the February 2008 initial rating decision on appeal.  
Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006) 
(Mayfield II); Pelegrini II, 18 Vet. App. at 120.  Thus, 
there is no timing error.   

With respect to the duty to assist, the AOJ has secured the 
Veteran's VA treatment records, private treatment records 
identified by the Veteran, and a VA medical examination.  The 
Veteran has submitted personal statements, a VA medical 
treatment record, and hearing testimony.  Neither the Veteran 
nor his representative has stated that any additional 
evidence remains outstanding.  As there is no indication or 
allegation that additional relevant evidence remains 
outstanding, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.  

Governing Laws and Regulations for Higher Disability Ratings

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises 
as to the degree of disability, such doubt will be resolved 
in the veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).

Because the Veteran has perfected an appeal as to the 
assignment of an initial rating following the initial award 
of service connection for PTSD, the Board is required to 
evaluate all the evidence of record reflecting the period of 
time between the effective date of the initial grant of 
service connection (in this case February 21, 2007) until the 
present.  This could result in "staged ratings" based upon 
the facts found during the period in question.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  That is to say, the 
Board must consider whether there have been times since the 
effective date of his award when his disabilities have been 
more severe than at others.  Id. at 126.

Mental disorders are evaluated under the general rating 
formula for mental disorders, a specific rating formula 
presented under 38 C.F.R. § 4.130.  In addition, the fourth 
edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual for Mental Disorders (DSM-IV) provides 
guidance for the nomenclature employed within 38 C.F.R. 
§ 4.130.  

When evaluating a mental disorder, the evaluation must be 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  38 C.F.R. § 4.126(a).  Further, 
when evaluating the level of disability from a mental 
disorder, the extent of social impairment is considered, but 
the rating cannot be assigned solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b).

A 30 percent disability rating is appropriate when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130.  

An even higher rating of 50 percent under the general rating 
formula for mental disorders is appropriate when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id. 

A 70 percent rating requires:  occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  Id.

The requirements of a 100 percent rating under Diagnostic 
Code 9411 are:  total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relative, own occupation, or own name.  Id.

The use of the phrase "such symptoms as," followed by a 
list of examples, provides guidance as to the severity of 
symptomatology contemplated for each rating.  In particular, 
use of such terminology permits consideration of items listed 
as well as other symptoms and contemplates the effect of 
those symptoms on the claimant's social and work situation.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In 
determining whether the Veteran meets the criteria for a 
higher rating, the Board must consider whether the Veteran 
has deficiencies in most of the following areas:  work, 
school, family relations, judgment, thinking, and mood.  
Bowling v. Principi, 15 Vet. App. 1, 11 (2001).  

In evaluating the evidence, the Board has also noted various 
Global Assessment of Functioning (GAF) scores contained in 
the DSM-IV, which clinicians have assigned.  A Global 
Assessment of Functioning (GAF) score is a scale reflecting 
the "psychological, social, and occupational functioning on 
a hypothetical continuum of mental health-illness."  Richard 
v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  
An examiner's classification of the level of psychiatric 
impairment at the moment of examination, by words or by a GAF 
score, is to be considered, but it is not determinative of 
the percentage VA disability rating to be assigned; the 
percentage evaluation is to be based on all the evidence that 
bears on occupational and social impairment.  See generally 
38 C.F.R. § 4.126; VAOPGCPREC 10-95.

A score of 41-50 illustrates "[s]erious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  DSM-IV at 46-47.  

A score of 51-60 represents "[m]oderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational, or school 
functioning, (e.g., few friends, conflicts with peers or co-
workers)."  Id.  

According to the applicable rating criteria, when evaluating 
a mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
Veteran's capacity for adjustment during periods of remission 
must be considered.  In addition, the evaluation must be 
based on all the evidence of record that bears on 
occupational and social impairment, rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination. Further, when evaluating the level 
of disability from a mental disorder, the extent of social 
impairment is considered, but the rating cannot be assigned 
solely on the basis of social impairment.  38 C.F.R. § 4.126; 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Analysis- Higher Initial Disability Rating for PTSD

The Veteran's PTSD is currently rated as 30 percent disabling 
under Diagnostic Code 9411 for PTSD.  38 C.F.R. § 4.130.  
This 30 percent rating is effective from February 21, 2007, 
the date that the Veteran first applied for service 
connection for his PTSD.  The Veteran is currently seeking a 
higher rating.

The record before the Board contains service treatment 
records and post-service medical records, which will be 
addressed as pertinent.  Dela Cruz v. Principi, 15 Vet. App. 
143, 148-49 (2001) (a discussion of all evidence by the Board 
is not required when the Board has supported its decision 
with thorough reasons and bases regarding the relevant 
evidence).

In his March 2008 NOD, the Veteran asserted that his "PTSD 
warrants a higher rating."  The Veteran indicated that he 
has "frequent panic attacks, especially when [he is] trying 
to interview for a job or get in crowds."  The Veteran's VA 
medical treatment records show that the Veteran was diagnosed 
with PTSD in June 2007.  The Veteran was later provided with 
a VA medical examination in January 2008.  This examination 
indicated that the Veteran experienced persistent 
reexperiencing of traumatic events, some trouble 
concentrating, hypervigilance, and that "every day he has an 
anxious mood."  The Veteran also exhibited some "mildly 
inappropriate behavior."  The examiner found that the 
Veteran had a GAF score of 55 due to "chronic interpersonal 
problems that have interfered with work and socialization."  
The Veteran has also been given a GAF score of 45.  See the 
VA medical treatment record dated July 2009.  The scores of 
45 and 55 indicate between moderate and serious symptoms for 
the Veteran's PTSD.

The record contains evidence that the Veteran's PTSD falls 
most appropriately within the standards of a 70 percent 
rating.  The Veteran shows signs of deficiencies in most 
areas, regarding the areas of work and family.  Generally, 
the Board notes that the Veteran has indicated that he has 
not been able to maintain employment, and that since January 
2007 he has been unemployed.  See the Veteran's February and 
March 2007 statements, and the June 2009 hearing transcript 
pges. 7, 9.  The Veteran's VA medical treatment records also 
consistently indicate that the Veteran has been without 
employment over the course of the appeal period, and the VA 
medical treatment record of July 2009 indicates that the 
Veteran stated that he "is unable to hold any job at present 
on [a] consistent basis in any regular job setting due to 
symptomatology attributable to PTSD and has been fired or 
terminated from more than 40 jobs."  Furthermore, the 
Veteran apparently has essentially no relationship with his 
family, and his only documented friendship is with another 
Veteran.  See the Veteran's February 2007 and August 2009 
statements, and the hearing transcript pges. 6, 10-12, 14.  
This contention is also bolstered by the Veteran's VA medical 
treatment records which show that the Veteran has stopped 
dating, and does not maintain contact with his daughter or 
his family of origin and his only friendship is with another 
Veteran.  See the January 2008 VA psychiatric examination, 
and July 2009 VA medical treatment record.

The record further reveals that the Veteran exhibits a number 
of the specific symptoms required for a 70 percent rating.  
In his February 2007 statement, the Veteran indicated that he 
had occasional thoughts of suicide, although he has indicated 
that "he would never do it."  The Veteran has referred to 
thoughts of suicide a number of times after his initial 
statement.  See the Veteran's August 2009 statement, and the 
hearing transcript pg. 17.  In addition, at his January 2008 
VA psychiatric examination, the Veteran indicated that he 
experienced suicidal thoughts at times, but denied homicidal 
thoughts.  As such, there is both lay and medical evidence of 
suicidal ideation.  Furthermore, the Veteran has indicated 
that he experiences near continuous panic or depression.  See 
the Veteran's February March 2007 statement, March 2008 NOD, 
and the hearing transcript pg. 17.  The VA medical treatment 
record of July 2009 also reports that the Veteran experiences 
chronic anxiety.  

The record also shows evidence of impaired impulse control.  
The Veteran has indicated that things "build up for me, and 
I just blow up."  See the Veteran's February 2007 statement.  
He has also indicated that he has been fired for a number of 
jobs, at least in part, due to his PTSD induced temper.  See 
the hearing transcript pg. 7.  The Veteran has also indicated 
that he neglects his personal hygiene.  See the Veteran's 
March 2008 NOD.  His VA medical treatment record of July 2009 
confirms this contention and indicates that his appearance 
showed "less than adequate grooming."

Finally, the Veteran's reported work history indicates that 
he has been employed numerous times, but has been unable to 
maintain his employment, which shows difficulty adapting to 
stressful circumstances (including work or a work-like 
setting), and an inability to establish or maintain effective 
relationships.  See the Veteran's February 2007 statement, as 
well as the Veteran's VA medical treatment records from April 
2007, May and June 2008, and July 2009, and the January 2008 
VA medical examination.

Overall, granting the Veteran the benefit of the doubt 
required by 38 U.S.C.A. § 5107 and 38 C.F.R. § 4.7, the Board 
concludes that the evidence of record is consistent with a 
rating of 70 percent for the Veteran's PTSD.  38 C.F.R. 
§ 4.7.  The evidence demonstrates that the Veteran's service-
connected PTSD has been characterized by occupational 
impairment with reduced reliability and productivity, with 
deficiencies in most areas, such as work, family relations, 
with such symptoms as suicidal ideation, near-continuous 
panic or depression affecting the ability to function 
independently, appropriately, and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence) difficulty in adapting to stressful 
circumstances (including work or a work like setting) and an 
inability to establish effective relationships.  In 
determining that the requirements for a 70 percent rating for 
the Veteran's PTSD are met during the time frame under 
consideration, the Board has considered the rating criteria 
in the General Rating Formula for Mental Disorders not as an 
exhaustive list of symptoms, but as examples of the type and 
degree of the symptoms, or effects, that would justify a 
particular rating.  The Board has not required the presence 
of a specified quantity of symptoms in the Rating Schedule to 
warrant the assigned rating for PTSD.  See Mauerhan, supra.

However, the evidence of record does not provide evidence 
which would warrant a higher 100 percent rating.  The 
evidence does not show that his PTSD is primarily 
characterized by gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; or memory loss for 
names of close relatives, his own occupation, or his own 
name.  The Board notes that the Veteran does go for walks, 
has been able to maintain a relationship with another 
Veteran, and has managed to maintain his search for 
employment.  See the Veteran's hearing transcript pg. 16, and 
statements of March 2007 and August 2009, respectively.  As 
such, the evidence does not warrant a full grant to 100 
percent for the Veteran's PTSD.

In summary, the Board finds that the evidence supports a 70 
percent initial disability rating, but no greater, for the 
Veteran's PTSD, under Diagnostic Code 9411.  38 C.F.R. 
§ 4.130.

Staged rating for Veteran's PTSD

The Board adds that it does not find that the Veteran's 
service-connected PTSD on appeal should be increased for any 
other separate period based on the facts found during the 
appeal period.  Fenderson, 12 Vet. App at 125-26.  




ORDER

An initial disability rating of 70 percent for entire appeal 
period is granted for the Veteran's service-connected PTSD, 
subject to the laws and regulations governing the payment of 
monetary benefits.


REMAND

With regard to TDIU, the Board observes that the AOJ has not 
developed or adjudicated this issue.  The Court recently held 
that a request for a TDIU, whether expressly raised by the 
Veteran or reasonably raised by the record is not a separate 
"claim" for benefits , but rather, can be part of a claim 
for increased compensation.  Rice v. Shinseki, 22 Vet. App. 
447, 453-54 (2009).  In other words, if the claimant or the 
evidence of record reasonably raises the question of whether 
the Veteran is unemployable due to a disability for which an 
increased rating is sought, part and parcel with the 
increased rating claim is the issue whether a TDIU is 
warranted as a result of that disability.  Id.

In the present case the Veteran has explicitly raised the 
claim that he is unemployable due to his service-connected 
PTSD.  See the Veteran's statement of September 2007.  The VA 
medical treatment record of July 2009 indicated that the 
Veteran is "unable to hold any job at present on [a] 
consistent basis in any regular job setting due to PTSD and 
has been fired from more than 40 jobs," thereby also 
reasonably raising the issue that the Veteran is entitled to 
TDIU due to his PTSD.  Since entitlement to a TDIU is part of 
the Veteran's increased rating claim, the proper remedy here 
is for the Board to remand, rather than refer, the TDIU issue 
to the AOJ for proper development and adjudication.

First, the AOJ should send the Veteran a Veterans Claims 
Assistance Act of 2000 (VCAA) notice letter for his TDIU 
claim.  This letter should notify the Veteran and his 
representative of any information or lay or medical evidence 
not previously provided that is necessary to substantiate the 
TDIU claim.  The notice should also indicate what information 
or evidence should be provided by the Veteran and what 
information or evidence VA will attempt to obtain on the 
Veteran's behalf.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159. 
See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Charles v. Principi, 16 Vet. App. 370 (2002).  In addition, 
this letter should be compliant with the case of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  That 
is, the Veteran should be provided notice that advises him of 
the disability rating and effective date elements of a claim, 
keeping in mind that a TDIU claim is a type of claim for a 
higher disability rating.

Second, the AOJ should provide a VA Form 21-8940, 
Veteran's Application for Increased Compensation Based 
on Unemployability, to the Veteran.  See M21-1MR, 
IV.ii.2.F.25.i.  

A TDIU may be assigned when the disabled person is, in the 
judgment of the rating agency, is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disabilities.  38 C.F.R. § 4.16(a).  If there is 
only one such disability, it must be rated at 60 percent or 
more; if there are two or more disabilities, at least one 
disability must be rated at 40 percent or more, with 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  Id.

The Veteran has been service-connected for PTSD, rated at 70 
percent.  Thus, he satisfies the threshold minimum percentage 
rating requirements of 38 C.F.R. § 4.16(a) for a TDIU.

There is also some evidence of marked interference with 
employment, such that a referral of the increased rating 
claim for extra-schedular consideration is appropriate under 
38 C.F.R. § 3.321(b).  The Veteran has indicated that he has 
not been employed since January 2007 (see the hearing 
transcript pg. 9), and, as noted above, his VA medical 
treatment records indicate that his inability to find steady 
employment may be related to his service-connected PTSD.  In 
light of this evidence, an extra-schedular evaluation is 
warranted.

The Board emphasizes entitlement to an extra-schedular rating 
under 38 C.F.R. § 3.321(b)(1) and a TDIU extra-schedular 
rating under 38 C.F.R. § 4.16(b), although similar, are based 
on different factors.  See Kellar v. Brown, 6 Vet. App. 157 
(1994).  An extra-schedular rating under 38 C.F.R. 
§ 3.321(b)(1) is based on the fact that the schedular ratings 
are inadequate to compensate for the average impairment of 
earning capacity due to the Veteran's disabilities.  
Exceptional or unusual circumstances, such as frequent 
hospitalization or marked interference with employment, are 
required.  In contrast, 38 C.F.R. § 4.16(b) merely requires a 
determination that a particular Veteran is rendered unable to 
secure or follow a substantially gainful occupation by reason 
of his or her service-connected disabilities.  See VAOPGCPREC 
6-96.  In this case, both regulations should be addressed on 
remand, since both have been reasonably raised by the 
evidence of record.

The Board cannot assign an extra-schedular evaluation in the 
first instance.  See Floyd v. Brown, 9 Vet. App. 88 (1996); 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Instead, the Veteran's 
claim must first be referred to the Under Secretary for 
Benefits or Director of Compensation and Pension Service for 
this special consideration when the issue is either raised by 
the claimant or is reasonably raised by the evidence of 
record.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008); 
Barringer v. Peake, 22 Vet. App. 242 (2008).  If, and only 
if, the Director has determined that an extra-schedular 
evaluation is not warranted does the Board have jurisdiction 
to decide the claim on the merits.

Accordingly, the case is REMANDED for the following action:

1.	As to the issue of TDIU, send a VCAA 
notice letter notifying the Veteran and 
his representative of any information 
or lay or medical evidence not 
previously provided that is necessary 
to substantiate the TDIU claim on 
appeal, either on a schedular or extra-
schedular basis.  This notice must 
indicate what information or evidence 
the Veteran should provide, and of what 
information or evidence VA will attempt 
to obtain on his behalf.  See 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
3.159(b).  This letter should also 
comply with the Court case of 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman 
v. Nicholson, 483 F.3d 1311 (2007).  
Specifically, this letter should advise 
him concerning the elements of a 
disability rating and an effective 
date.

2.  Send the Veteran a VA Form 21-8940, 
Veteran's Application for Increased 
Compensation Based on Unemployability, 
for him to fill out.  See M21-1MR, 
IV.ii.2.F.25.i. 

3.	Submit the TDIU and increased rating 
issues to the Under Secretary for 
Benefits or Director of Compensation 
and Pension Service for an extra-
schedular evaluation under both 
38 C.F.R. § 4.16(b) and 38 C.F.R. 
§ 3.321(b).  An extra-schedular rating 
under 38 C.F.R. § 3.321(b)(1), is based 
on the fact that the schedular ratings 
are inadequate to compensate for the 
average impairment of earning capacity 
due to the Veteran's disabilities.  
Exceptional or unusual circumstances, 
such as frequent hospitalization or 
marked interference with employment, 
are required.  In contrast, 38 C.F.R. 
§ 4.16(b) merely requires a 
determination that a particular Veteran 
is rendered unable to secure or follow 
a substantially gainful occupation by 
reason of his or her service-connected 
disabilities.  See VAOPGCPREC 6-96.  
The extra-schedular evaluation must 
address both 38 C.F.R. § 4.16(b) and 38 
C.F.R. § 3.321(b).  The Veteran's 
service-connected disability, as well 
as his employment history, educational 
and vocational attainment and all other 
factors having a bearing on his 
employability (or lack thereof) should 
be considered. 

If the AOJ finds that an additional VA 
examination is necessary in order to 
decide the claim, such examination 
should be scheduled and conducted.

4.	After completion of the above, 
readjudicate the claims for TDIU and an 
increased rating on an extra-schedular 
basis, in light of the additional 
evidence obtained.  If these claims are 
not granted to the Veteran's 
satisfaction, send him and his 
representative a supplemental statement 
of the case (SSOC) and give them an 
opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


